NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         MAY 26 2016

                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




In re: B SQUARED, INC., a California             No. 13-60084
Corporation, dba All California Funding,
                                                 BAP No. 12-1410-PaMkTa
              Debtor.

                                                 MEMORANDUM AND ORDER*
DANNY WAYNE PRYOR,

              Appellant,

 v.

B SQUARED, INC.,

              Appellee.


                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
             Pappas, Markell, and Taylor, Bankruptcy Judges, Presiding

                             Submitted May 24, 2016**

Before: D.W. NELSON, GRABER, and WATFORD, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 4
      Danny Wayne Pryor appeals from a decision of the Bankruptcy Appellate

Panel (BAP) affirming three orders of the bankruptcy court: one imposing

sanctions against him for violating the automatic stay and discharge injunction

in the chapter 11 proceedings of B Squared, Inc.; one denying reconsideration of

an order dismissing his separate adversary proceeding against B Squared; and

another denying reconsideration of an order designating him a vexatious litigant.

We affirm.

      1. The bankruptcy court did not abuse its discretion by imposing contempt

sanctions against Pryor for violating the automatic stay and discharge injunction in

B Squared’s bankruptcy case. An automatic stay prohibiting “the commencement

or continuation” of any preexisting claim against B Squared arose on March 10,

2009, when B Squared filed a chapter 11 bankruptcy petition, and remained in

effect until March 11, 2011, when the bankruptcy court granted discharge and

entered the accompanying injunction. 11 U.S.C. §§ 362(a)(1), (c)(2)(C), 524(a)(3).

Notwithstanding the stay, throughout 2010 and 2011 Pryor continued to pursue a

state-court action against B Squared arising out of B Squared’s foreclosure on

Pryor’s properties, and he filed a separate state-court action in April 2010 alleging

substantially the same claims. Notwithstanding the discharge injunction, he filed

another state-court action in January 2012, immediately after the bankruptcy court
                                                                             Page 3 of 4
stated its intention to permanently enjoin him from seeking to collect the

underlying debt from B Squared.

      Pryor claimed not to have knowledge of the stay or the discharge injunction,

which would absolve him of liability. See In re Dyer, 322 F.3d 1178, 1191 (9th

Cir. 2003); In re Bennett, 298 F.3d 1059, 1069 (9th Cir. 2002). But Pryor does not

contest that he testified under oath that he knew of B Squared’s chapter 11

proceeding as early as January 2010, or that his counsel twice clarified (contrary to

Pryor’s telling) that she advised him not to pursue the post-stay actions in state

court. Nor does Pryor contest that he learned of the discharge injunction at the

very latest in September 2011, well before he filed his final state-court action

against B Squared’s affiliated entities. The contempt sanctions were entirely

proper.

      2. The bankruptcy court did not abuse its discretion by denying Pryor’s

motion to reconsider the dismissal of his complaint in the separate adversary

proceeding. None of Pryor’s late-submitted documents cast doubt on the court’s

conclusion that Pryor failed to file his adversary complaint within the prescribed

180-day window after having received timely notice of the bankruptcy court’s

entry of the order confirming B Squared’s bankruptcy plan. See 11 U.S.C. § 1144.

To the extent that Pryor challenges the underlying dismissal order, we lack
                                                                            Page 4 of 4
jurisdiction over that decision because Pryor did not timely appeal from it, and the

late-filed motion for reconsideration did not toll the time for filing the appeal. See

In re Blixseth, 684 F.3d 865, 869–70 (9th Cir. 2012) (per curiam); see also Fed. R.

Bankr. P. 8002(a)(1), (b)(1)(B), 9023.

      3. The bankruptcy court likewise did not abuse its discretion by denying

Pryor’s motion to reconsider the order designating him a vexatious litigant.

Contrary to Pryor’s claims, the court did review the late-filed submissions, none of

which undermined the court’s conclusions in the underlying order. As with the

adversary proceeding, we lack jurisdiction to resolve any challenges to the

underlying order, because Pryor did not timely appeal from it, and his motion for

reconsideration was untimely. See Fed. R. Bankr. P. 8002(a)(1), (b)(1)(B), 9023.

      4. We grant Pryor’s request that we take judicial notice of various court

records from the related proceedings. See Fed. R. Evid. 201.

      AFFIRMED. Request for judicial notice GRANTED.